Citation Nr: 1541107	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-13 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hearing loss, to include as on the basis of aggravation.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

McBrine, M., Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the veteran's claims of entitlement to service connection for hearing loss and tinnitus.  


FINDINGS OF FACT

1. Resolving all doubt in the Veteran's favor, the evidence is at least in equipoise as to the question of whether the Veteran's currently diagnosed right ear hearing loss is related to, or aggravated by, service. 
 
2.  The Veteran's left ear hearing loss was noted at entry and underwent an increase in severity in service; such increase is not shown by clear and unmistakable evidence to be temporary or due to the natural progress of such disorder.

3. Resolving all doubt in the Veteran's favor, the evidence is at least in equipoise as to the question of whether the Veteran's currently diagnosed tinnitus is related to service.


CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, his bilateral hearing loss is related to service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 
 
 2. Resolving all doubt in the Veteran's favor, his tinnitus is related to service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

 Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  Furthermore, in light of the favorable decision below, the Board finds that any error in complying with VCAA would be harmless.

The Veteran seeks service connection for bilateral sensorineural hearing loss and tinnitus.  Specifically, the Veteran alleges that his exposure to noise in basic training in service, and during his service, caused his current hearing loss and tinnitus. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498   (1995). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including neurological disorders, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) . Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Moreover, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153  (West 2014); 38 C.F.R. § 3.306(a) (2014).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297   (1991).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.  As noted in the discussion below, the Veteran's preexisting left ear hearing loss disability was clearly noted on entry into service.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, and resolving all doubt in favor of the Veteran, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  In this regard, the Board notes specifically the submitted private opinion dated April 2011.  In this opinion, the examiner notes, after reviewing the Veteran's history and examining the Veteran, that it was at least as likely as not that the noise exposure the Veteran incurred during his military service caused his right ear hearing loss and tinnitus.  The Board finds this evidence, as well as the Veteran's statements, puts the evidence at least in equipoise as to the question of whether the Veteran's right ear hearing loss and tinnitus are related to sevice; as such, service connection is warranted for these disabilities.

The Board recognizes the opinion from a VA examiner dated July 2012, who indicated that in his opinion, it was not likely that the Veteran's current hearing loss and tinnitus were related to service.  However, considering the Veteran's circumstances of service, statements describing the type of noise he was exposed to in service, the Veteran's post service employment which showed minimal exposure, and the June 2011 private opinion, the Board finds that the evidence is at least in equipoise as to the question of whether the Veteran's right ear hearing loss and tinnitus are related to service.  

As to the Veteran's left ear hearing loss, the Board does recognize that the Veteran had significant hearing loss on his October 1967 pre induction examination into service.  However, the Veteran's November 1969 report of separation examination clearly shows that the Veteran's left ear hearing loss increased measurably in service.  Thus, aggravation is presumed, absent clear and unmistakable evidence that such increase was temporary or due to the natural progress of the disability.  While there is a negative opinion of record, the Board finds that such evidence does not meet that high threshold.  As such, the Board finds that service connection should also be warranted for left ear hearing loss, on the basis of aggravation.

In summary, the Veteran should be awarded the benefit of the doubt, and service connection is therefore granted for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b)  (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57  (1990).





ORDER

Entitlement to service connection for bilateral hearing loss is granted.

 Entitlement to service connection for tinnitus is granted.



____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


